DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  line 4 recites “the amplitude of wave structure of the second connecting element”, which contains an apparent typo. It is suggested to rephrase the aforementioned portion of line 4 as “the amplitude of the wave structure of the second connecting element”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Petitcollin (FR396429) in view of Passarello (US2013/0291887).
Regarding claim 1, Petitcollin discloses a device for holding hair (Figures 1-3), comprising: 
a first end portion (not labeled, refer to annotated Figure 1, below), a second end portion (not labeled, refer to annotated Figure 1, below), and a middle portion (not labeled, refer to annotated Figure 1, below) connecting the first end portion and the second end portion (not labeled, refer to annotated Figure 1, below), wherein the middle portion extends along a substantially C-shaped path (refer to Figures 1-3), 
wherein the middle portion is formed of at least a first connecting element (c, Figure 1; 3, Figure 2; f, Figure 3) extending between the first end portion and the second end portion (refer to Figures 1-3), the first connecting element being made of a first material (“c” in Figure 1 is a “ribbon, refer to Paragraph [0017]; “e” in Figure 2 is a flat arcuate material; “f” in Figure 3 is a perforated arcuate material), and a second connecting element (b, Figure 1; d, Figure 2; g Figure 3) extending between the first end portion and the second end portion (best shown in Figures 1-3), the second connecting element being made of a second material (b may be “of the same material or of a different material” from the metal or celluloid frame, refer to Paragraph [0015], i.e. the second material may be formed of metal), wherein the first material and the second material have different physical properties (the first and second materials have different sizes and shapes, thereby exhibiting different physical properties; additionally, in the embodiment of Figure 1, the second material is disclosed as being formed of metal and further comprises pearls or stones, the first material is a ribbon, wherein ribbons are typically flexible whereas metal or celluloid with stones and pearls are not and therefore the two materials have different physical properties),
wherein the second material is a predominantly plastically deformable material (Petitcollin discloses that the second material, b, is a wound spiral formed from materials including metal, refer to Paragraph [0015] and Applicant’s specification in Paragraph [0009] cites metal as a predominantly plastically deformable material); and
wherein the first connecting element extends along the path of a helix (best shown in Figure 1, wherein the first connecting element, c, is shown to spiral about the device for holding hair, thereby forming a helix) or has a wave geometry, and the second connecting element, b, extends along the path of a helix (best shown in Figure 1, wherein the second connecting element is shown to spiral about the device for holding hair, thereby forming a helix) or has a wave geometry. 
Petitcollin does not disclose wherein the first material is a predominantly elastically deformable material. Rather, Petitcollin discloses that the first material may be formed of ribbon, but does not explicitly disclose the specific type of ribbon. Petitcollin does however disclose that the ribbon may be of any desired shade and “can be changed at will”, (refer to Paragraph [0017]), thereby demonstrating that type of ribbon is not critical to the invention and also that modifying the ribbon is within the scope of the invention. Ribbons that are predominantly elastically deformable are well-known in the art of hair holding devices as demonstrated by Passarello.  Passarello discloses a similar device for holding hair (1, Figures 1-13) comprising a first connecting element (2 or 3) wherein the first connecting element is formed of a ribbon, similar to that of Petitcollin, and wherein the ribbon is predominantly elastically deformable (“elastic glitter ribbon”, refer to Paragraph [0015], where materials that are defined as elastic are primarily elastically deformable). Therefore it would have been obvious to one of ordinary skill in the art to modify Petitcollin’s device for holding hair such that the first material is an elastic ribbon, as taught by Passarello, thereby providing the first material as a predominantly elastically deformable, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice; additionally, such a modification provides the advantage of ensuring a smooth engagement of the ribbon about the hair holding device when wrapped thereabout.


    PNG
    media_image1.png
    714
    1149
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Petitcollin and Passarello disclose the device for holding hair according to claim 1, wherein the first material and the second material have different elasticity (per the modification addressed in claim 1, Petitcollin’s first connecting member was modified to be an elastic ribbon; the second connecting member is metal with stones or pearls. Elastic ribbon has a greater elasticity than the metal with stones or pearls; thus, the first and second materials have different elasticity). 
Regarding claim 4, the combination of Petitcollin and Passarello discloses the device for holding hair according to claim 1, as applied above. Petitcollin further discloses wherein the first connecting element is a first string (referring to Figure 1, the first connecting element, b, is a metal string comprising pearls or stones) of said first material, and the second connecting element is a second string (referring to Figure 1, the second connecting element is a string of elastic ribbon) of said second material.
Regarding claim 7, the combination of Petitcollin and Passarello discloses the device for holding hair according to claim 1, as applied above. Petitcollin further discloses whereinPATENT PC003.119873the first connecting element and the second connecting element are arranged to form a double helix structure (best shown in Figure 1, wherein the first and second connecting elements each spiral about the device for holding hair, respectively, thereby defining a double, i.e. two helix/helices).
Regarding claim 12, the combination of Petitcollin and Passarello discloses the device for holding hair according to claim 1, as applied above. Petitcollin further discloses wherein the first connecting element and the second connecting element are wound relative to each other (best shown in Figure 1, wherein the first and second connecting elements are wound relative to each other, i.e. they alternate about the device for holding hair).

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US2012/0125360) in view of Tu (US2009/0183751).
Regarding claim 1, Hill discloses a device for holding hair, comprising: 
a first end portion (not labeled, refer to annotated Figure 3 below), a second end portion (not labeled, refer to annotated Figure 3, below), and a middle portion (not labeled, refer to annotated Figure 3, below) connecting the first end portion and the second end portion (not labeled, refer to annotated Figure 3, below), wherein the middle portion extends along a substantially C-shaped path (best shown in Figures 1-2), 
wherein the middle portion is formed of at least a first connecting element (12) extending between the first end portion and the second end portion (refer to annotated Figure 3, below), the first connecting element being made of a first material (“flexible but sturdy material” and includes materials such as plastic, rubber, and polymers; refer to Paragraph [0018]), and a second connecting element (16) extending between the first end portion and the second end portion (refer to annotated Figure 3, below), the second connecting element being made of a second material (“metal strip 16 may be made of a ferromagnetic material” such as iron, nickel, cobalt, or steel, refer to Paragraph [0019]), wherein the first and second material have different physical properties (the first material may be plastic, rubber, or polymer, which are non-magnetic materials; the second material must be a ferromagnetic material; magnetism is a physical property, since the second material is magnetic and the first material may not be magnetic, the first and second materials have different physical properties; additionally the two materials have a different shape, wherein shape is a physical property; thus, the first and second materials have different physical properties), 
wherein the first material is a predominantly elastically deformable material (Hill discloses that the first material may be any number of materials including plastic, refer to Hill Paragraph [0018]; additionally refer to Applicant’s Specification Paragraph [0009] which states that plastic is one material that is predominantly elastically deformable; Applicant discloses that a first material formed of plastic is a predominantly elastically deformable material and Hill teaches the first material being formed of plastic, thus, in light of Applicant’s Specification, Hill discloses a first material that is predominantly elastically deformable) and the second material is a predominantly plastically deformable material (Hill discloses that the second material is a magnetic metal, refer to Hill Paragraph [0019]; additionally refer to Applicant’s Specification Paragraph [0009] which states that metal is a material that is predominantly plastically deformable; Applicant discloses that a second material formed of metal is a predominantly plastically deformable material and Hill teaches the second material being formed of metal, thus, in light of Applicant’s Specification, Hill discloses a second material that is predominantly plastically deformable).  
Hill does not disclose wherein the first connecting element extends along the path of a helix or has a wave geometry, and the second connecting element extends along the path of a helix or has a wave geometry. Rather, Hill’s first and second connecting element are depicted as having substantially flat edges.

    PNG
    media_image2.png
    512
    1390
    media_image2.png
    Greyscale

Tu discloses a similar device for holding hair (Figures 1-13), comprising a first end portion (refer to annotated Figure 10, below), a second end portion (refer to annotated Figure 10, below), and a middle portion (refer to annotated Figure 10, below) connecting the first and second end portions (refer to annotated Figure 10 below, wherein the middle portion is shown to be disposed between the first and second end portions), wherein the middle portion extends along a substantially C-shaped path (refer to annotated Figure 10, below wherein the middle portion is curved, thereby extending along a substantially C-shaped path), the middle portion comprising a first connecting element (refer to annotated Figure 10, below) and a second connecting element (refer to annotated Figure 10, below). Tu discloses different embodiments of the device, including configurations wherein both the first and second connecting elements are depicted as having substantially flat edges (refer to Tu Figures 1, 3, 5-7, 11), similar to Hill’s device, or alternatively, wherein the first and second connecting elements have a wave geometry (best shown in Tu’s Figure 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill’s device for holding hair such that the first and second connecting elements have a wave geometry, as taught by Tu, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.

    PNG
    media_image3.png
    887
    1239
    media_image3.png
    Greyscale

Regarding claim 2, the combination of Hill and Tu discloses the device for holding hair of claim 1, as applied above. Hill further discloses wherein the first material and the second material have different elasticity (Hill discloses that the first material may be formed of plastic and the second material may be formed of metal; since the two materials are different, they have different elasticity).
Regarding claim 9, the combination of Hill and Tu discloses the device for holding hair according to claim 1, as applied above. Hill further discloses wherein the middle portion comprises a cover material (24) covering, encasing and enclosing, respectively, the first connecting element and the second connecting element (the cover material 24, covers, encases and encloses both the first and second connecting element, refer to Figures 5-7).
Regarding claim 10, the combination of Hill and Tu discloses the device for holding hair according to claim 9, as applied above. Hill further discloses wherein the cover material is formed to have an alternating structure of protrusions (refer to annotated Figure 7, below) extending towards a centre of the C-shape and recesses (refer to annotated Figure 7, below) arranged between the protrusions.

    PNG
    media_image4.png
    454
    788
    media_image4.png
    Greyscale

Regarding claim 11, the combination of Hill and Tu discloses the device for holding hair according to claim 9, as applied above. Hill further discloses wherein the cover material is formed to have a wave geometry having alternating wave crests and wave troughs (refer to annotated Figure 7, below).  

    PNG
    media_image5.png
    437
    788
    media_image5.png
    Greyscale


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saponaro (US2009/0145455) and Debon (FR399681A).
Regarding claim 1, Saponaro discloses a device for holding hair (100, Figures 1-8), comprising:
a first end portion (refer to annotated Figure 1, below), a second end portion (refer to annotated Figure 1, below), and a middle portion (refer to annotated Figure 1, below) connecting the first end portion and the second end portion (in annotated Figure 1, below the middle portion is disposed between the first and second portions, thereby connecting the first and second portions), wherein the middle portion extends along a substantially C-shaped path (refer to annotated Figure 1, below wherein the middle portion is depicted as being curved along its entirety, thereby extending along a substantially C-shaped path; additionally refer to Paragraph [0020]),
wherein the middle portion is formed of at least a first connecting element (portion of 104 between the first and second end portions) extending between the first end portion and the second end portion (refer to annotated Figure 1, below wherein the first connecting element is shown to extend along the entirety of the middle portion, thereby extending between the first and second end portions), the first connecting element being made of a first material (“wool, silk, lace”, refer to Paragraph [0025]), and a second connecting element (portion of 102 extending between the end portions) extending between the first end portion and the second end portion (refer to annotated Figure 1, below wherein the second connecting element is shown to extend along the entirety of the middle portion, thereby extending between the first and second end portions), the second connecting element being made of a second material (“substantially rigid material”, refer to claim 11, and Paragraphs [0008, 0024]) wherein the first material and the second material have different physical properties (the first material is defined as fabric materials such as wool, silk, lace, etc. which are materials that easily bent and formed, whereas the second material is substantially rigid; thus, the first and second materials have different physical properties),
wherein the first material is a predominantly elastically deformable material (the first material is defined as a fabric based material such as wool, silk, and lace, refer to Paragraph [0025], which are materials that are easily bent/folded and are capable of returning to an un-bent/un-folded state, thereby providing a predominantly elastically deformable material, i.e. bending a length of wool, silk and lace generally does not fracture the wool, silk, and lace, thus the wool, silk, and lace are predominantly elastically deformable; additionally, Saponaro discloses a kit, 300, comprising “at least two interchangeable scarf accessories”, refer to Paragraph [0027], thus, the scarf/first connecting member is intended to be used and reused, thus the first connecting material is intended to be formed and reformed in order for the device to operate as intended) and the second material is a predominantly plastically deformable material (“substantially rigidi material”, wherein rigid materials are predominantly plastically deformable); and
wherein the first connecting element extends along the path of a helix or has a wave geometry (best shown in Figure 1, wherein the first connecting element is depicted as being threaded through a plurality of apertures disposed within the second connecting member, thereby imparting a wave structure to the first connecting member).
Saponaro does not disclose the second connecting element extends along the path of a helix or has a wave geometry. Rather, Saponaro’s second connecting element is depicted as having substantially flat edges (best shown in Figures 1-3). Saponaro does however disclose that the width of the second connecting member may be constant along the length thereof, or the width may decrease in a linear manner or “may define other arrangements” (refer to Paragraph [0020]). Thus, Saponaro demonstrates that the shape of the second connecting element is not critical and may be modified as a matter of design choice.
Debon discloses a similar device for holding hair (refer to Figures 1-4), having a first connecting element (b) and a second connecting element (a), wherein the first connecting element is woven through apertures in the second connecting element to impart a wave structure to the second first connecting element. The second connecting element additionally has a wave structure formed along its edges (refer to annotated Figure 2, below; where wave is defined by Merriam-Webster as “to follow a curving line”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saponaro’s device for holding hair such that the second connecting element comprises a wave structure, as taught by Debon, since Saponaro explicitly discloses that the shape of the second connecting element can be changed, and since such a modification would have involved a mere change in the shape of a component. It has been held that a change in shape is within the level of ordinary skill; additionally such a modification provides the advantage of adding further decoration to the device, thereby improving the aesthetics of the device.

    PNG
    media_image6.png
    414
    909
    media_image6.png
    Greyscale

Regarding claim 8, the combination of Saponaro and Debon discloses the device for holding hair according to claim 1, as applied above. Saponaro further discloses wherein the first connecting element has a wave structure (refer to Figure 1, wherein the first connecting element is shown to be woven into and out of a plurality of apertures disposed in the second connecting element, thereby imparting a wave structure to the first connecting element). Per the modification addressed in claim 1, Saponaro’s second connecting element was modified with the teachings of Debon such that the second element has a wave structure, wherein the amplitude of the wave structure of the first connecting element is perpendicular to the amplitude of the wave structure of the second connecting element (refer to modified Saponaro Figure 1, below showing the perimeter of the second connecting element comprising a plurality of waves; since the plurality of waves of the second connecting element protrude from a front and back surface of the second connecting element, they are in plane with the second connecting element. The amplitude of the waves of the first connecting element extend perpendicularly to the second connecting element, thus, the amplitude of the wave structure of the first connecting element is perpendicular to the amplitude of the wave structure of the second connecting element in the hair device of the combination of Saponaro and Debon).

    PNG
    media_image7.png
    729
    1165
    media_image7.png
    Greyscale


Response to Arguments
35 U.S.C. 102
Applicant’s arguments with respect to claim(s) 1, 2, and 9-11 as anticipated by Hill (US2012/0125360) have been fully considered. Due to the amendments to claim 1, the 35 U.S.C. 102 rejection of claims 1, 2, and 9-11 as anticipated by Hill has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tu (US2009/0183751).
Applicant’s arguments, see 6, filed 11/08/2022, with respect to the rejection(s) of claim(s) 1, 4-7, and 12 under 35 U.S.C. 102 as anticipated by Petitcollin (FR396429), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Passarello (US2013/0291887).
Applicant’s arguments with respect to claims 1 and 8 as anticipated by Rebay (FR389012A) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 U.S.C. 103
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
Argument #1:
To establish a prima facie case of obviousness under Section 104, three basic criteria must be met:
First: there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one skilled in the art, to modify the reference or to combine the reference teachings. 
Second: there must be a reasonable expectation of success. 
Finally: the prior art references (or references when combined) must teach or suggest all the claim limitations. Applicant submits that the rejection does not meet the above criteria.
Response #1:
First: Petitcollin was modified with the teachings of Passarello to change a material of ribbon. Petitcollin discloses a ribbon but does not disclose any specific material or construction of the ribbon and therefore does not teach the claim limitation of the first material being predominantly elastically deformable. However, Petitcollin explicitly discloses that the ribbon can be “any desired shade and which can be changed at will”; thus, the Petitcollin reference makes it known that the type and configuration of the ribbon is not critical to the invention and further intends for the ribbon to be changed by a user at their will. Thus, Petitcollin explicitly provides a suggestion to modify the ribbon. Additionally, it is general knowledge to one skilled in the art that a change in material such as a ribbon may be made in order to affect a desired aesthetic or hair holding ability in the hair-holding devices field of endeavor.
Second: Since Petitcollin explicitly discloses that the ribbon may be changed at will, Petitcollin is providing explicit motivation for modifying the ribbon and is further demonstrating that the type and configuration of the ribbon is not critical to the invention. Thus, changing the disclosed ribbon with a ribbon of a different material, color, texture, etc. does not affect the functionality of the hair holding device and therefore one of ordinary skill would have a reasonable expectation of success with changing the material of the ribbon, as long as the ribbon is capable of being wrapped about the frame of the device for holding hair.
Finally: The combination of Petitcollin and Passarello discloses all the claim limitations, refer to rejection to amended claim 1, above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772